Wells, J.
The first four grounds for the motion to quash are waived upon the argument here. The fifth ground is based upon a clerical omission of the word “ is,” which does not leave the meaning of the record in doubt. It clearly appears that the defendant was asked whether guilty or not guilty; that he refused to plead; that the court ordered the plea of “ not guilty ” entered for him; and that upon that plea he was tried and convicted. The sixth ground is disposed of in the case of Commonwealth v. Intoxicating Liquors, ante, 448.

Motion to quash overruled.